THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                          )
                                            )
            v.                              )
                                            )       I.D. No. 75060892DI
STERLING HOBBS, a/k/a                       )
AMIR FATIR,                                 )
                                            )
                  Defendant.                )




                       Date Submitted: October 12, 2022
                        Date Decided: October 28, 2022

            Upon Defendant’s Motion for Transcripts in Capital Case

                                   DENIED.

                                    ORDER




Sterling Hobbs, a/k/a Amir Fatir, Smyrna, Delaware, Defendant, pro se.

Sean P. Lugg, Esquire, Deputy Attorney General, DEPARTMENT OF JUSTICE,
820 North French Street, Wilmington, Delaware 19801, attorney for State of
Delaware.

Kevin J. O’Connell, Esquire, Chief Defender, OFFICE OF DEFENSE SERVICES,
820 North French Street, Wilmington, DE 19801.


WHARTON, J.
      This 28th day of October 2022, upon consideration of the Motion for
                                   1
Transcripts in a Capital Case,         filed by Sterling Hobbs a/k/a Amir Fatir

(“Defendant”), and the record in this case, it appears to the Court that:

      1.     The Defendant seeks the transcripts of his 1976 capital murder trial.

That trial result in the Defendant being convicted of first degree murder and other

charges and sentenced to death. 2 The defendant’s death sentence was vacated,

along with that of all those of capital murder defendants, by order of the Delaware

Supreme Court on October 22, 1976.3 The Defendant was represented in that effort

by counsel.4 A sentence of life imprisonment without benefit of parole ultimately

was imposed on the murder charge.5 Following trial, transcripts were prepared of

the Superior Court proceedings for purposes of appeal.6 The Defendant’s direct

appeal, along with the direct appeals of his co-defendants, was unsuccessful.7 He

was represented on direct appeal by F.L. Peter Stone, Esquire of the firm of

Connolly, Bove & Lodge.8 With the assistance of the Public Defender’s Office, he

unsuccessfully sought postconviction relief in the Superior Court in 1987. 9 His



1
  D.I. 291.
2
  D.I. 70.
3
  State v. Spence, 367 A.2d 983 (Del. 1976).
4
  Id.
5
  D.I. 131.
6
  See, D.I. 75-86; 89-91; 94-97; 99, 101, 102, 104, 107-08; 110-22.
7
  Hooks v. State, 416 A.2d 189 (Del. 1980).
8
  Id.
9
  State v. Hobbs, 1987 WL 8269 (Del. Super. Ct. Mar. 10, 1987).
appeal of that Superior Court decision, in which he also was represented by an

assistant public defender, likewise was unsuccessful.10 Since then, the Defendant

has pursued a stream of mostly unsuccessful pro se litigation.

      2.     In this motion, the Defendant states that he has made several requests for

the transcripts from the Court, the Office of the Public Defender, and the Attorney

General without success.11 In support of his request for his trial transcripts, he quotes

Griffin v. Illinois, “Indigent defendants sentenced to death are provided with a free

transcript at the expense of the county where convicted,”12 and the 1975 version of

Delaware Supreme Court Rule 10A, “In any appeal from a conviction of crime by an

indigent defendant, if indigency is evidenced by appointment of counsel by the

Superior Court in the trial below, or by the filing of a pauper’s oath in this Court,

payment of the docket fee provided by Rule 24(1) shall be waived.”13 The Motion

also includes the following quotation without attribution: “In any such case the

appellant, if he requests it, shall be furnished without charge with a copy of the

transcript of the testimony…”14 (emphasis in Motion.)

      3.   The short answer, of course, is that the Defendant’s case is not a capital



10
   Hobbs v. State, 538 A.2d 723 (Del. 1988).
11
   D.I. 291.
12
   351 U.S. 12, 14 (1956).
13
   D.I. 291, at ⁋ 7.
14
   Id., at ⁋ 8.
                                           3
case and was not a capital case even before his direct appeal was resolved.15 A longer

answer is that the cited quote from Griffin was not its holding, but merely a statement

of Illinois law. 16 The United States Supreme Court held that Griffin, who was

indigent, but not under a death sentence, could not be denied adequate appellate

review solely because he was unable to afford transcripts of his trial.17 Here, the

Defendant has been afforded not only adequate direct appellate review with the

assistance of counsel, but adequate postconviction review and postconviction

appellate review also with the assistance of counsel. In each instance, his counsel

had the benefit of the trial transcripts. As a result, the Defendant’s rights to adequate

appellate review, insured by Griffin and former Rule 10A, have been fully respected.

      4.   The Defendant also alleges that he did not authorize any of the attorneys

who represented him in Spence or in his direct appeal to enter their appearances on

his behalf. 18 In fact, he contends that he opposed representation by the Public

Defender because F. L. Peter Stone “of the Public Defender’s Office”19 represented


15
   The Delaware Supreme Court effectively vacated the Defendant’s death sentence,
along with those of the other capital defendants under a death sentence when it
answered certified questions in Spence in 1976. His direct appeal was decided in
1980.
16
   Griffin, at 14.
17
   Id., at
18
   D.I. 291, at ⁋ 13.
19
   The Supreme Court’s Opinion in the Defendant’s direct appeal identifies Mr.
Stone as an attorney with the firm of Connolly, Bove & Lodge representing
Clarence Hooks, Wilbur Johnson, and the Defendant. Hooks, at 192.
                                           4
a co-defendant whose interests were adverse to those of the Defendant, resulting in

a conflict of interest.20 He maintains that possession of his transcripts by the Public

Defender and Mr. Stone was “done without his permission and against his will and

possibly illegally.”21 He argues that he “was denied his right to read and study his

own transcripts and to participate in what issues would ultimately be argued as

appealable errors” effectively denying him a “true direct appeal and assistance of

counsel.”22

        5.    The Defendant’s direct appeal was decided on May 30, 1980, more than

40 years ago.23 In its last decision on what it treated as a motion under Superior

Court Criminal Rule 61, the Court observed:

               This Motion, at least the Defendant’s sixth and likely his
               seventh, is barred for multiple reasons. It is untimely,
               having been filed more than a year (actually more than
               three decades) after the Defendant’s judgment of
               conviction became final. It is a successive motion that
               does not satisfy the pleading requirements of Rules
               61(d)(2)(i) or (d)(2)(ii). It is subject to procedural default
               because it raises grounds for relief not previously asserted
               without showing cause for relief from the procedural
               default and prejudice from a violation of his rights.24




20
     Id., at ⁋⁋ 14-16.
21
     Id. at ⁋⁋ 18, 19.
22
     Id., at ⁋ 19.
23
     Hooks, at 192.
24
     State v. Hobbs, 2019 WL 1902607, at *2 (Del. Super. Ct. Apr. 23, 2019) .
                                             5
“An application for transcripts is addressed to the sound discretion of this court.”25

There is nothing before the Court now that warrants the Court providing the

Defendant with a complete copy of his trial transcripts or ordering the State or Office

of Defense Services to provide them to him. Nor, based on the Court’s earlier

observation, is there likely to be a sufficient reason in the future. The Court does

not envision itself entertaining ineffective assistance of counsel and related claims

that should and could have been litigated more that forty years ago. When viewed

in its proper context, the Defendant’s claim is that the State and/or the Office of

Defense Services possess property that is rightfully his. The Defendant’s closed

criminal case is not the proper vehicle for seeking the transcripts of a trial that

occurred 46 years ago.

        THEREFORE, the Defendant’s Motion for Transcripts in Capital Case is

DENIED.

        IT IS SO ORDERED.


                                        /s/ Ferris W. Wharton
                                        Ferris W. Wharton, J.




25
     State v. Duonnolo, 2009 WL 3681674, at *1 (Del. Super. Ct. Nov. 4, 2009).
                                          6